Citation Nr: 1528623	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower back condition.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Crii Spears-De Leo



INTRODUCTION

The Veteran served on active duty from October 1977 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2014 substantive appeal, the Veteran indicated that he did not desire a hearing before the Board.  See September 2014 VA Form 9.  Thereafter, in a letter dated May 21, 2015, the RO notified the Veteran that his appeal was certified to the Board and that he had 90 days from this date, or until the Board issued a decision, whichever came first, to appear before the Board and offer testimony in support of his appeal.  The Veteran submitted a request in June 2015, within 90 days of certification of his appeal to the Board, and stated that he desired to have a Board hearing in Philadelphia before a member of the Board.  He is entitled to a hearing as a matter of right and therefore a remand is required.  38 C.F.R. § 20.700(a) (2014).  In his June 2015 correspondence, however, the Veteran did not specify whether he is requesting a Travel Board or videoconference hearing in Philadelphia.  Accordingly, on remand, before scheduling the Veteran for a Board hearing, the originating agency should contact the Veteran and determine whether he wishes to have a Board hearing by live videoconference or a Travel Board hearing at the Philadelphia RO.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and verify whether he desires a have a Board hearing by live videoconference or a Travel Board hearing at the Philadelphia RO.

2.  After completing the above, and any other development deemed necessary, schedule the Veteran for a Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

